Citation Nr: 0840338	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease 
of L5-S1.

3.  Entitlement to service connection for a left leg 
disorder, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease 
of L5-S1.

4.  Entitlement to service connection for chronic cervical 
strain, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease 
of L5-S1.

5.  Entitlement to service connection for upper back 
problems, to include as secondary to service-connected 
lumbosacral strain superimposed on degenerative disc disease 
of L5-S1.

6.  Entitlement to service connection for right carpal tunnel 
syndrome, to include as secondary to service-connected 
residuals of right navicular bone fracture.

7.  Entitlement to service connection for left carpal tunnel 
syndrome, to include as secondary to service-connected 
residuals of right navicular bone fracture.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for duodenal ulcer 
(claimed as bleeding ulcer).

10.  Entitlement to service connection for a gastrointestinal 
disorder (including gastroesophageal reflux disorder (GERD) 
and hiatal hernia), to include as secondary to duodenal 
ulcer.

11.  Entitlement to service connection for fatigue.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by Regional Offices (RO's) of the 
Department of Veterans Affairs.  As explained further below, 
the Board has rephrased the issues listed on the title page 
to better reflect the claims currently on appeal.

With the exception of the service connection claim for 
duodenal ulcer decided here on appeal, the remaining service 
connection issues listed on the title page are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A duodenal ulcer, confirmed by x-ray examination, first 
manifested in service.


CONCLUSION OF LAW

Service connection for duodenal ulcer is warranted.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Peptic ulcers (gastric or duodenal) may be presumed to have 
been incurred during active military service if manifested to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's entrance examination, dated July 1970, noted a 
self-described history of "minor indigestion."  Notably, 
the veteran's description of symptoms, in and of themselves, 
is insufficient to establish the existence of a pre-existing 
gastrointestinal disorder.  See generally Espiritu, 2 Vet. 
App. at 494; Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); .A 
gastrointestinal disorder, including a duodenal ulcer, was 
not diagnosed.  Therefore, the presumption of soundness 
attaches to this claim.  38 U.S.C.A. § 1111.

The veteran's service medical records (SMRs) document that, 
in May 1972, a small 2 mm. x 2 mm. duodenal ulcer was found 
on x-ray examination.  Thus, the competent medical evidence 
demonstrates the onset of a duodenal ulcer in service.

The RO has denied the claim on the basis that the veteran 
does not manifest any current symptoms of duodenal ulcer.  
The Board notes, however, that a duodenal ulcer is deemed by 
VA to be a chronic disease in nature.  38 C.F.R. § 3.309(a).  
The Board further notes that the provisions of 38 C.F.R. 
§ 4.31 indicate that a zero percent evaluation is assignable 
when the symptomatology required for a compensable rating is 
not shown.  

This issue of whether the veteran's duodenal ulcer is 
currently symptomatic is more appropriately addressed in 
assigning an initial disability evaluation, but cannot 
provide the basis for denying service connection for a 
disease deemed chronic in nature by VA which indisputably 
first manifested in service.  Thus, the Board grants a claim 
of service connection for duodenal ulcer. 

ORDER

Service connection for duodenal ulcer is granted.


REMAND

In this case, the most recent supplemental statement of the 
case (SSOC) was issued in April 2006.  In December 2007, the 
veteran submitted several VA compensation and pension 
examination reports which are relevant to the claims on 
appeal.  

Applicable VA regulations require that pertinent evidence 
submitted by a claimant must be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of an 
SSOC unless this procedural right is waived in writing by the 
claimant.  38 C.F.R. §§ 19.37, 20.1304.

In a statement received in November 2008, the veteran 
requested a remand of his case for RO review of the 
additional evidence submitted in his appeal.  The case, 
therefore, is remanded to the RO for review of the newly 
submitted evidence.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In this case, the veteran has filed service connection 
claims, and then other new service connection claims, and 
then poses different theories as to why service connection 
should be granted.  This frustrates the ability of the VA to 
effectively adjudicate all of his claims, delaying the case. 

As the U.S. Court of Appeals for Veterans Claims (Court) has 
stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

In a March 2004 rating decision, the RO addressed 19 separate 
service connection issues.  In subsequent correspondence, the 
veteran has submitted statements which can be reasonably 
construed as appealing the claims listed on the title page, 
including an issue of service connection for GERD and hiatal 
hernia which were incorporated into his "bleeding ulcer" 
allegation. 

However, in June 2004, the veteran submitted an ambiguously 
worded statement discussing disability of virtually all of 
his bodily systems, otherwise self-referred to as "extensive 
damage done to my person," which he claimed resulted from 
in-service lead exposure.

In a May 2005 rating decision, the RO addressed 9 additional 
service connection issues.  In November 2006, the veteran 
submitted an additional ambiguously worded statement 
referring to multiple maladies, and alleged that his exposure 
to Agent Orange may be a cause of his current symptoms.  He 
did not specifically indicate an intent to appeal an RO 
determination on any specific claims.

In a statement received in November 2008, the veteran 
withdrew from appeal his theory that his claimed disabilities 
resulted from in-service lead exposure.  However, he did not 
withdraw from appeal his Agent Orange exposure theory.  It is 
unclear, however, which disability or disabilities he claims 
may have resulted from Agent Orange exposure.

This issue is further complicated by the fact that the 
veteran's Agent Orange exposure is alleged based upon service 
on a vessel off the shore of Vietnam and/or receipt of the 
Vietnam Service Medal (VSM).  At this time, ongoing 
litigation is pending to decide the issue of whether the 
regulatory presumptions based upon exposure to herbicides 
applies to the veteran's situation.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  A stay is in effect for these 
claims pending resolution of the litigation.  See Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2007).

The Board does not wish to address the veteran's claims in a 
piecemeal fashion.  On remand, the RO should contact the 
veteran and request him to succinctly and clearly state the 
disabilities for which service connection is being sought, 
and the theory or theories of service connection being 
pursued for each claim, including Agent Orange.  The veteran 
needs to be clear.

A further review of the record includes the veteran's 
assertion during an October 2007 VA compensation and pension 
examination that he was in the process of filing a claim for 
disability benefits with the Social Security Administration 
(SSA).  The possibility that SSA records could contain 
relevant evidence to the claims cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The case, therefore, must be remanded 
to obtain these records.  38 C.F.R. § 3.159(c)(2).

The Board further notes that further clarifying medical 
opinion is necessary to decide the veteran's claim of service 
connection for a headache disorder.  His entrance 
examination, dated July 1970, recorded a diagnosis of 
"headaches eye strain."  His SMRs document report of 
headaches in conjunction with treatment for a sore throat in 
August 1970, and headaches in conjunction with treatment for 
a viral infection in February 1972.  In November 1971, he was 
given prescriptions of Valium and Darvon due to a one-day 
history of headaches manifested by light sensitivity, nausea 
and blurry vision.  His June 1974 separation examination did 
not diagnose a headache disorder, and did not reflect report 
of a chronic headache disorder.

Post-service, the veteran has provided conflicting 
descriptions regarding the onset of his headache disorder.  
In November 1998, he described to a private examiner a 
history of "a lot of headaches throughout his life" but 
never having a headache as severe as the one he was seeking 
treatment for.  The examiner noted a history of "muscle 
tension type headaches for many years, although no classic 
migraine headaches," made worse over the last month.  An 
April 1999 private treatment record noted a history of 
questionable cluster migraines that had resolved.  In 
September 2000, the veteran reported to a VA examiner that 
the onset of his chronic headaches occurred "in October 
1998, with the start of his divorce."  He reported a similar 
history to a VA examiner in May 2001.

In July 2003, a VA examiner indicated that the veteran 
described the onset of migraine-type headaches as a teenager 
and possibly other headaches, such as tension headaches, 
related to right internal carotid aneurismal dissection in 
2000.  However, the examiner indicated that an opinion could 
not provided as the claims folder was not available for 
review. 

In August 2003, a VA examiner provided diagnoses of chronic, 
daily probable muscle contraction headaches which probably 
had their onset during service, and intermittent, vascular 
headaches likely related to his right carotid artery 
dissection.  The examiner found that SMRs demonstrated no 
clear visits for headaches, but included report of frequent 
and severe headaches on the "discharge paperwork."

The Board finds that both VA examiners' opinions have limited 
probative value as they are not based on an accurate review 
of the known facts.  See Harris v. West, 203 F.3d 1347, 1350-
51 (Fed. Cir. 2000); Coburn v. Nicholson, 19 Vet. App. 427 
(2006); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(probative value of a medical opinion may be dependent upon 
whether such opinion is based on an accurate factual 
predicate.)  In this respect, the July 2003 VA examiner 
stated that an opinion could not be offered absent review of 
the claims folder.  With respect to the August 2003 opinion, 
the veteran had a clear visit for headaches in November 1971 
but there is no documented report of frequent and severe 
headaches upon discharge.  Rather, the headache complaints 
were voiced at the time the veteran entered service, for 
which he was diagnosed with eye-strain headaches.

Inasmuch has the veteran had a pre-service diagnosis of eye-
strain headaches, received in service treatment for 
headaches, and holds diagnoses of several different types of 
headache disorders, the Board finds that medical examination 
and opinion is necessary to determine the nature and probably 
etiology of the veteran's currently manifested headache 
disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and his 
representative and request them to succinctly and 
clearly state the disabilities for which service 
connection is being sought, and the theory or 
theories of service connection being pursued for 
each claim, including Agent Orange.

2.  The RO should obtain the veteran's SSA 
records, including all medical records which 
formed the basis of any decision rendered.  
Efforts to obtain these records should also be 
documented, and any evidence received in response 
to this request should be associated with the 
claims folder.

3.  The RO should obtain the veteran's relevant 
treatment records at the Portland, Oregon VA 
Medical Center since May 2005.

4.  Upon receipt of any additional records, 
schedule the veteran for appropriate examination 
in order to determine the nature and probably 
etiology of the veteran's currently manifested 
headache disorder(s).  The claims folder must be 
made available to the examiner for review.  The 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
       
       a) clarify the diagnosis, or diagnoses, for 
all currently manifested headache disorders; and
        
        b) provide opinion as to whether it is at 
least as likely as not (probability of 50% or 
greater) that any currently manifested headache 
disorder first manifested in service or, 
alternatively, was caused and/or aggravated 
during the veteran's period of active service 
from July 1970 to June 1974, including whether 
the pre-existing eye-strain headache disorder was 
aggravated beyond the normal progression of the 
disorder.

The examiner is requested to base his/her 
decision based upon a comprehensive review and 
discussion of the relevant evidence, to include 
the July 1970 service entrance examination report 
diagnosing eye-strain headaches; treatment 
reports for headaches in August 1970, November 
1971 and February 1972; the June 1974 service 
separation examination report; a November 1988 
private treatment record reflecting the veteran's 
report of "a lot of headaches throughout his 
life" which the examiner described as consistent 
with muscle tension type headaches and not 
classical migraine headaches; an April 1999 
private treatment record noting a history of 
questionable cluster migraines; September and May 
2001 VA clinical records noting the onset of 
chronic headaches in approximately 1998; and the 
July and August 2003 VA examination reports.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather that the weight of medical evidence both 
for and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of 
that conclusion as it is to find against it.  The 
reasoning for the opinions expressed should be 
fully set forth.  The examination report should 
reflect that such a review was conducted.

5.  Upon completion of the above, the RO should 
determine which claim, or claims, involve an 
allegation of service connection based upon 
herbicide exposure.  The RO should then stay or 
readjudicate the claims as deemed appropriate.  
If any benefit sought on appeal remains denied, 
provide the veteran and his representative an 
SSOC and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


